The Honorable John S. Patterson Circuit Judge, Fifth Judicial District P.O. Box 36 Clarksville, AR 72830
Dear Judge Patterson:
This is in response to your request for an opinion regarding a local proposal for the defense of indigents.
Your question requires consideration of the new public defender law, embodied in Act 1193 of 1993 (codified as A.C.A. §§16-87-201 to -214 (Supp. 1993)). This act is the subject of litigation that is currently pending in Pulaski County. SeeVillines, et al. v. Tucker, Pulaski Co. Chancery Ct. No. 93-4216. This office recently declined to answer several questions involving the mandatory nature of Act 1193, based upon the office's longstanding policy against rendering opinions on matters in litigation. Op. Att'y Gen. 93-292 (copy enclosed). I must, consistent with that Opinion, decline at this time to address your question, which may also be implicated in the pending lawsuit.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosure